Citation Nr: 1107241	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-23 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
intervertebral disc syndrome (IVDS) from February 20, 2008, to 
March 1, 2009, and since May 1, 2009. 

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from September 1986 to 
February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In pertinent part, the June 2008 decision awarded the an 
increased rating of 40 percent for intervertebral disc syndrome, 
effective February 20, 2008, the date of the Veteran's claim for 
an increase.  The Board notes that throughout the pendency of the 
appeal the RO has characterized the Veteran's claim both as IVDS 
and as lumbar disc disease. 

During the pendency of the appeal, a June 2009 rating decision 
granted an increased rating of 50 percent, effective February 20, 
2008.  The June 2009 rating decision also awarded the Veteran a 
temporary 100 percent rating based on surgical treatment 
necessitating convalescence effective March 2, 2009, and then 
reinstated the 50 percent evaluation effective May 1, 2009.  
Inasmuch as a rating higher than 50 for the service-connected 
IVDS is available, and inasmuch as a claimant is presumed to be 
maximum available benefit for a given disability, the claim for 
higher ratings, as reflected on the title page, remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In Rice v. Shinseki, the Court of Appeals for Veterans Claims 
(Court) held, inter alia, that once a Veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim 
"identify the benefit sought" has been satisfied, and VA must 
consider whether the claimant is entitled to a total disability 
rating for compensation on the basis of individual 
unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. 
App. 447, 451 (2009).  Accordingly, the issues for appellate 
consideration are as stated on the title page of this decision.


FINDING OF FACT

The Veteran's IVDS is manifested by ankylosis of the 
thoracolumbar spine; however, it is not manifested by ankylosis 
of the entire spine, or by incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 




CONCLUSION OF LAW

From February 20, 2008, to March 1, 2009, and from May 1, 2009, 
the criteria for an evaluation in excess of 50 percent for IVDS 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) held that a claimant must be informed of the 
rating formulae for all possible scheduler ratings for an 
applicable rating criteria.  

Here, legally adequate notice was provided to the Veteran by a 
correspondence in March 2008.  This letter detailed the elements 
of an increased rating claim, described the evidence and 
information necessary to substantiate the claim, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  The communication also apprised the Veteran of 
how VA establishes disability ratings and effective dates.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issue 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran a VA 
examination in April 2008 and May 2009.  The Board finds that 
these examinations are adequate, as they contain medical findings 
that conform with the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of his right to a hearing before the RO 
and/or before the Board, but he waived such right.  No further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.  


II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there 
is a question as to which of two evaluations apply, the higher of 
the two should be assigned where the disability picture more 
nearly approximates the criteria for the next higher rating.  38 
C.F.R. § 4.7.  When considering functional impairment caused by a 
service-connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the Veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

As noted previously, from March 2, 2009, to May 1, 2009, a 
temporary total rating is in effect.  As such, this time period 
is not for consideration in the instant decision.  Throughout the 
remainder of the rating period on appeal, a 50 percent evaluation 
is in effect.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The Diagnostic Code that is applicable to the Veteran's claim is 
5243 (intervertebral disc syndrome). 

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 
a 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a.

In addition, the Board has considered that the Notes following 
the General Rating Formula for Diseases and Injuries of the Spine 
provide further guidance in rating diseases or injuries of the 
spine.  Note (1) provides that any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  

Diagnostic Code 5243 provides that IVDS is to be rated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability rating 
for IVDS with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months; 
and a 60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. Note (2) provides that, if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 38 C.F.R. § 4.71a.

After a careful review of the claims file, the Board finds that 
the preponderance of the evidence is against assignment of a 
rating in excess of 50 percent for IVDS.  In order for the 
Veteran to be granted an increased rating, the evidence must 
demonstrate unfavorable ankylosis of the entire spine or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  In this case, neither criterion 
has been shown upon review of the medical evidence of record. 

At the Veteran's April 2008 VA examination, the Veteran 
complained of low back pain that radiated to the thighs.  It was 
noted that he received trigger point injections in the low back 
for spasms and pain.  He did not have any flare-ups since he had 
pain every day.  He used a cane, could walk only a limited 
distance, and he could not drive.  He did not use a brace, walker 
or crutches.  Regarding range of motion, he had forward flexion 
from 0 degrees to 30 degrees, extension from 0 degrees to 30 
degrees, and bilateral lateral rotation from 0 degrees to 30 
degrees.  There was objective evidence of painful motion and spam 
and tenderness of the lumbar spine at L2-L5; there was also a 
mild increase in fatigue.  With repetitive movement there was an 
increase in pain, but no further loss of motion was noted.  
Sensory examination was normal, and no clinical evidence of 
radiculopathy was found.

The Veteran's private medical records included a May 2008 
neurosurgical evaluation.  His predominant symptom was axial low 
back pain with intermittent bilateral lower extremity pain; the 
pain affected him in all positions but was exacerbated by 
sitting, bending, and lifting.  For relief the Veteran underwent 
periodic trigger point injections and Tramadol but the pain 
increased in severity and it required strong narcotics.  This 
then led to a severe limitation in his ability to pursue 
activities of work and leisure.  Objectively, the Veteran had 
full range of motion in his lower back with flexion causing 
increased pain.  On neurological testing the Veteran had normal 
cognitive function and affect.  Manual motor testing recalled no 
weakness in the lower extremities and his muscles had normal bulk 
and tone.  Additionally, sensation was intact to light touch and 
pin prick.  The physician indicated that the Veteran was 
experiencing two separate pain syndromes.  The first was 
incapacitating axial back pain and sitting intolerance secondary 
to (discography-demonstrated) discogenic disease at L3-4 and L4-
5.  The second syndrome was right anterior thigh pain secondary 
to a disc herniation at L2-3. 

The Veteran was sent for a discography in April.  The private 
physician's report attributed thigh pain to multiple annular 
tears and a sizeable right L2-3 herniated nucleus pulposus.

The Veteran then underwent surgery in March 2009.  In an April 
2009 postoperative report, the Veteran's private physician stated 
that prior to the surgery the Veteran was incapacitated by axial 
low back pain with discogenic diseases and required extremely 
high doses of narcotics to remain functioning.  Since the 
surgery, his midline axial back pain was completely resolved but 
he experienced some left sided paraspinal and some left thigh 
pain which was getting significantly better.  He used a cane for 
mobilization and his motor power was intact bilaterally in his 
lower extremities.  The physician rendered an impression that 
included "resolving postoperative pain."

Upon VA examination in May 2009 VA examination, it was noted that 
the Veteran still had significant pain following his surgery.  He 
had just begun physical therapy.  He reported pain with sitting, 
standing, and lying down, with some radiation of pain down the 
left leg to the knee.  There were no sensation changes, no bowel 
or bladder changes, and no weakness.  He reportedly could not 
perform any activities of daily living and had difficulty getting 
dressed.  There were no interferences with his job since he was 
not working.  He had no incapacitating episodes or flare-ups, nor 
did he have problems with repetitive use.  

On examination the Veteran was able to flex to 50 degrees, his 
range of motion for extension was to 15 degrees, his range of 
motion for right side bending was 10 degrees, and for left side 
bending his range of motion was 15 degrees, his range of motion 
for rotation to the right was 15 degrees, and his range of motion 
for rotation to the left was 20 degrees.  He complained of pain 
in all ranges of motion but after repetitive motion there was no 
additional limitation of joint function due to pain, fatigue, or 
lack of endurance.  

The VA examiner was asked to opine on the Veteran's 
employability.  His opinion reads as follows:

		He is unable to do any type of work physical or 
sedentary 
      due to the recent lumbar spine fusion surgery.  As far 
as 
      sedentary type of work in the future, in 3 or 4 
months, I do 
not know how he will be due to the fact that he is 
just entering physical therapy right now and I can 
only guess on how well 
he will progress, but as far as physical labor, he 
should not 
perform any physical labor at this time.  No lifting, 
bending, 
standing, pushing, or pulling.  Those are all 
restricted at this point in time. 

In sum, based on the evidence as set forth in pertinent part 
above, 
there is no showing that the Veteran's IVDS is manifested by 
unfavorable ankylosis of the entire spine or by incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  Indeed, objective examination results clearly 
indicate that there is movement of the spine.  Thus, the 
disability picture does not here establish or most nearly 
approximate unfavorable ankylosis of the entire spine, even 
accounting for DeLuca considerations.  Moreover, there is no 
physician-prescribed bed rest noted in the record.  Thus, an 
evaluation in excess of 50 percent during the periods in question 
is not warranted here.  

With respect to assignment of a separate neurologic rating, as 
permitted under note (1) of the general rating formula, the Board 
recognizes the Veteran's complaints of radiating pain.  However, 
objective neurologic testing has been consistently normal 
throughout the rating period on appeal.  Accordingly, a separate 
rating is not warranted here.

The Board also notes that a private physician has attributed left 
thigh pain to the service-connected low back disability.  
However, the Board notes that pain alone is not a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As no 
underlying malady has been identified, there is no basis for a 
separate grant of service connection for such pain.  

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when raised 
by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment or 
frequent periods of hospitalization. Id. at 115-116. When either 
of those two elements has been met, the appeal must be referred 
for consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected IVDS, but the 
medical evidence reflects that those manifestations are not 
present in this case. Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorder. As such, referral for extraschedular 
consideration is not in order.

In sum, the Board finds that the disability due to the Veteran's 
IVDS is not so severe as to approach the criteria for an 
increased rating.  The disability is not manifested by 
unfavorable ankylosis of the entire spine or incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  Likewise, there is no support for assignment of 
a separate rating for any neurologic manifestations of IVDS.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 50 percent for IVDS from February 20, 2008, 
to March 1, 2009 and from May 1, 2009, is denied. 


REMAND

The Board finds that additional development is required with 
respect to the TDIU claim.  Indeed, when asked to opine as to the 
Veteran's unemployability, the VA examiner in May 2009 noted 
that, at that time, the Veteran was precluded from physical and 
sedentary work.  However, the examiner indicated that he was 
unsure of how the service-connected low back disability would 
affect employability after 3 or 4 more months.  Accordingly, 
another examination should be arranged to determine whether the 
Veteran remains unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.


Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Arrange for a physical examination of the Veteran 
to determine whether it is at least as likely as not 
that his IVDS alone, without regard to any nonservice-
connected disabilities, precludes him from securing 
and following a substantially gainful occupation.  The 
examiner should take into account the Veteran's work 
and educational background.  

2.  Upon completion of the above, readjudicate the 
issue on appeal and consider all evidence received 
since issuance of the most recent supplemental 
statement of the case.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, as appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


